DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-5, 7, 12-14, 16, and 17 are pending in the application. Claims 6, 8-11, and 15 were previously canceled. Claims 1 and 12-14 are amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of “barbs”  as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “the tubular neck further comprises barbs extending from the external surface of the tubular neck.” This is unclear as to how a singular tubular neck can support several barbs. A singular neck shown to have a singular barb as per the provided drawing (Fig.3-5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 4397879) in view of Wolpert (US 6659310), Galownia (US 20150274378), and Ohmi (US 4415096) .
Regarding Claim 1, Wilson discloses, A closure assembly (Fig.2, 18; See annotated figure below) comprising: a cap portion (See annotated figure below) comprises an annular sidewall (Fig.2, 17) extending from the top surface of the cap portion; a tubular neck (See annotated figure below) extending from a top surface of the cap portion (Fig.2).
 
    PNG
    media_image1.png
    436
    478
    media_image1.png
    Greyscale

However, Wilson does not explicitly disclose at least one reinforcing member extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein the cap portion, the tubular neck and the at least one reinforcing member are a unitary integral piece.
Wolpert is in the field of endeavor and discloses at least one reinforcing member (See annotated fig. below) extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein the at least one reinforcing member comprises an angled portion (The annotated reinforcing member is angled) spanning a distance between the top surface of the cap portion (See annotated fig. below) and the exterior surface of the tubular neck (See annotated fig. below) ,  wherein the cap portion, the tubular neck and the at least one reinforcing member are a unitary integral piece (See annotated fig. below).

    PNG
    media_image2.png
    268
    515
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate at least one reinforcing member extending between the top surface of the cap portion and an exterior surface of the tubular neck, wherein the at least one reinforcing member comprises an angled portion spanning a distance between the top surface of the cap portion and the exterior surface of the tubular neck wherein the cap portion, the tubular neck and the at least one reinforcing member are a unitary integral piece as taught by Wolpert. Doing so would provide structural rigidity to the cap portion as well as reinforce the surrounding area.  
However, Wilson-Wolpert does not explicitly discloses an annular skirt extending downwards from the top surface of the cap portion.
Galownia is in the field of endeavor and discloses an annular skirt (Fig.1,76) extending downwards from the top surface of the cap portion (Fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Wolpert to incorporate an annular skirt extending downwards from the top surface of the cap portion as taught by Galownia. Doing so would lock the closure with the container and prevent content of the container from leaking as shown by Galownia in figure 13.
However, Wilson-Wolpert-Galownia does not explicitly discloses a shoulder having a first surface extending downward from the top surface of the cap portion and a second surface extending outward from an interior wall of the annular sidewall.
Galownia discloses a shoulder having a first surface extending downward (See annotated figure below) from the top surface of the cap portion and a second surface extending outward (See annotated figure below) from an interior wall of the annular sidewall.

    PNG
    media_image3.png
    370
    499
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Wilson-Wolpert to incorporate a shoulder having a first surface extending downward from the top surface of the cap portion and a second surface extending outward from an interior wall of the annular sidewall. Doing so would secure the container to the closure while preventing any leakage as shown by Galownia in figure 13. 
Galownia discloses the annular skirt (Fig.11, 76) is concentric with the annular sidewall, and comprises a smaller diameter than the diameter of the annual sidewall (Fig.10, 78 has smaller diameter than 58).
However, Wilson-Wolpert-Galownia does not explicitly discloses the distance between the annular skirt and the first surface of the shoulder is between about 0.015 inches and about 0.035 inches.
Ohmi is in the field of endeavor and discloses a container closure that has annular skirt (14) and first surface of the shoulder (12a) wherein the distance between the annular skirt and the first surface of the shoulder is between about 0.015 inches and about 0.035 inches.
The distance between d2 and d3 (Fig.5) is the distance between the annular skirt and the first surface of the shoulder.
According to table 1, d2 = 0.96*D1
		              d3 = 0.90* D1
D1 is 24.1 mm (Col 7, Line 32) 
Hence, d2 = (0.96*24.1) = 23.14 mm
	d3 = (0.90*24.1) = 21.69 mm
The distance between the annular skirt and the first surface of the shoulder becomes (23.14-21.69)/2= .725 mm or 0.0285 inches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Wolpert-Galownia to incorporate the distance between the annular skirt and the first surface of the shoulder is between about 0.010 inches and about 0.035 inches as suggested by Ohmi. These ranges are considered ideal (Col 4, Line 23) for the purposes of tight sealing (Col 4, Line 8) which will lead to having “improving sealing characteristics” (Col 1, line 32) as disclosed by Ohmi.
Regarding Claim 2, Wilson-Wolpert-Galownia-Ohmi discloses the at least one reinforcing member comprises a plurality of reinforcing members (Wolpert, Fig.1, 34) equally spaced around the circumference of the tubular neck.

Regarding Claim 4, Wilson-Wolpert-Galownia-Ohmi discloses all the elements of claim 1. Furthermore, Wilson-Wolpert-Galownia-Ohmi discloses a neck opening(Fig.5; An opening in being made using a scissor) , a cap portion opening ( Fig.6;The batter is coming from the container; thus, the cap must have opening), and a passage ( Fig.6; A passage must exist within the tubular neck for the batter to fall out of the container)  extending within the tubular neck between the neck opening and the cap portion , wherein the passage is contiguous with the cap portion opening ( The passage present in Wilson-Wolpert must be continuous since the batter is coming out in Wilson,Fig.6 ).

Regarding Claim 7, Wilson-Wolpert-Galownia-Ohmi all the elements of claim 1. Additionally, Wilson discloses the annular sidewall comprises internal threads extending from an interior wall of the annular sidewall (Col3, Line: 42-45; Fig.2: Since there is thread 16, there must be receiving thread on the interior wall of the annular sidewall).

Regarding claim 12, Wilson-Wolpert-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.020 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which is between about 0.020 inches and 0.035 inches.
Regarding claim 13, Wilson-Wolpert-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.025 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which is between about 0.025 inches and about 0.035 inches.

Regarding claim 14, Wilson-Wolpert-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is greater than about 0.030 inches.
According to table 1, d2 = 0.97*D1 ;  (Since desired range is from 0.96*D1 to 1.02*D1)
		              d3 = 0.90* D1
D1 is 24.1 mm (Col 7, Line 32) 
Hence, d2 = (0.97*24.1) = 23.377 mm
	d3 = (0.90*24.1) = 21.69 mm
The distance between the annular skirt and the first surface of the shoulder becomes (23.377-21.69)/2= .8435 mm or 0.0332 inches.
As shown above, the distance provided (calculated) between the annular skirt and the first surface of the shoulder is 0.0332 inches which is between about 0.030 inches and about 0.035 inches.

Regarding claim 16, Wilson-Wolpert-Galownia-Ohmi all the elements of claim 1. Ohmi additionally discloses the distance between the annular skirt and the first surface of the shoulder is between about 0.020 inches and about 0.030 inches. The distance provided (Calculated) as applied to claim 1 is 0.0285 inches which falls within the range.

Regarding Claim 17, Wilson-Wolpert discloses all the elements of claim 1. Additionally, Wilson discloses at least one knurl (Fig.1, 22) on the outer surface of the annular sidewall.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Wolpert-Galownia-Ohmi, as applied to claim 1 in view of Brown (US 5350080).
Regarding Claim 3, Wilson-Wolpert discloses all the elements of claim 1.However, Wilson-Wolpert does not explicitly disclose the at least one reinforcing member comprises one reinforcing member extending around the entire circumference of the neck.
Brown is in the field of endeavor and disclose the at least one reinforcing member (See annotated figure below) comprises one reinforcing member extending around the entire circumference of the neck.


    PNG
    media_image4.png
    488
    955
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Wolpert-Galownia-Ohmi to incorporate at least one reinforcing member comprises one reinforcing member extending around the entire circumference of the neck for the purpose of strengthening the tubular neck as taught by Brown.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Wolpert-Galownia-Ohmi, as applied to claim 1 in view of Bear (US 8985359).
Regarding Claim 5, Wilson-Wolpert discloses all the elements of claim 1.However, Wilson-Wolpert does not explicitly disclose tubular neck further comprises barb extending from the external surface of the tubular neck.
Bear is in the field of endeavor and discloses tubular neck further comprises barb/s (See annotated figure below) extending from the external surface of the tubular neck (Fig.6).

    PNG
    media_image5.png
    365
    416
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson-Wolpert to incorporate tubular neck further comprises barb extending from the external surface of the tubular neck as taught by Bear. Doing so would allow for secure connection with external tubes or closures as illustrated in figure 6 and 8 (Bear).
Response to Arguments
Applicant’s amendments to the claims have overcome the previously applied objections(s) regarding claims 12-14 and 103 rejections set forth in the Final Office Action mailed on 04/13/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. Furthermore, the amended claim 1 no longer invokes 35 U.S.C 112(f).  However, new grounds of objection(s) and rejection(s) have been applied to address the pending claims. The new grounds were necessitated by the applicant’s amendment.
With regards to the argument for claim 5 that recites, “the tubular neck further comprises barbs extending from the external surface of the tubular neck.” the Examiner does not find the argument persuasive provided on page 6 of the Applicants argument submitted on 07/13/2021. The provided drawings (Fig.1-5) show that the singular neck 310 has an exterior surface 330, which includes a barb 320. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736